DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. ("Functionally graded materials for sensor and energy applications") in view of Showa KDE Co Ltd et al. (EP 2400572 - see equivalent US 2010/0051081).
	Regarding claim 1, Müller discloses a magnesium-based thermoelectric conversion element comprising a magnesium-based thermoelectric conversion material (abstract L5; last line of right column of page 18; section 4.2.1 on page 23); wherein the magnesium-based thermoelectric conversion material includes a first layer formed of Mg2Si (top layer in Fig. 9; it is noted that the limitation "a first layer formed of Mg2Si" is interpreted in a manner consistent with the description of the instant specification, for example the description of the Mg2Si layer in Table 1); and a second layer formed of Mg2SixSn1-x (adjacent Mg2Si0.9Sn0.1 shown in Fig. 9), wherein the first layer and the second layer are directly joined to each other (shown in Fig. 9), and within a junction surface with first layer and in a range equal to or greater than 1 micron and equal to or smaller than 50 microns in a lamination direction from the junction surface, the second layer has a tin concentration transition region in which a tin concentration increases as a 


[AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    634
    861
    media_image1.png
    Greyscale




	Showa discloses a plurality of the magnesium-based thermoelectric conversion elements, wherein the magnesium-based thermoelectric conversion elements are arranged to be electrically connected to each other in series through the electrodes (Showa - [0211]; Figures 3 and 4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include electrodes, as disclosed by Showa, in the thermoelectric generator disclosed in Müller, because the use of electrodes in a thermoelectric generator amounts to the use of known components in the art for their intended purpose to achieve an expected result.
	Regarding claim 4, modified Müller discloses all the claim limitations as set forth above. 
	Modified Müller does not explicitly disclose a plurality of the magnesium-based thermoelectric conversion elements, wherein the magnesium-based thermoelectric conversion elements are arranged to be electrically connected to each other in series through the electrodes.
	Showa discloses a plurality of the magnesium-based thermoelectric conversion elements, wherein the magnesium-based thermoelectric conversion elements are arranged to be electrically connected to each other in series through the electrodes (Showa - [0211]; Figures 3 and 4).

	Regarding claim 15, modified Müller discloses all the claim limitations as set forth above.  Modified Müller further discloses x is equal to 0.9 (Müller - adjacent Mg2Si0.9Sn0.1 shown in Fig. 9)
	
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art references are Bell et al. (US 2008/0289677), Henderson (US 3,256,699), Song et al. ("Synthesis of Mg2Si1-xSnx solid solutions as thermoelectric materials by bulk mechanical alloying and hot pressing"), and Lui et al. "Convergence of Conduction Bands as a Means of Enhancing Thermoelectric Performance of n-Type Mg2Si1-xSnx Solid Solutions"; however, none of the references teach a region in which the Sn concentration is 0.5% by mass to X% by mass as the tin concentration transition region, and X represents a value which equals 95% of a Sn concentration of the second layer, in conjunction with the other limitations required in claim 1 from which claim 16 depends.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726